Citation Nr: 0630572	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for deep venous thrombosis 
of the left leg with resulting pulmonary embolism.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 until February 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California.

It is observed that, in the veteran's April 2004 substantive 
appeal, he indicated a desire for a hearing before a Veterans 
Law Judge sitting at the RO.  However, in a correspondence 
received in August 2005, the veteran requested a postponement 
of the hearing and asked for it to be rescheduled.  Another 
hearing was rescheduled for February 2006, but again the 
veteran requested that the hearing be postponed and 
rescheduled.  The RO scheduled a Travel Board hearing for 
July 2006.  However, as indicated in the claims file, the 
veteran failed to report.


FINDING OF FACT

The veteran's current left leg deep venous thrombosis with 
resulting pulmonary embolism had its onset many years 
following service, and has not been shown to be etiologically 
related to service.


CONCLUSION OF LAW

Left leg deep venous thrombosis with resulting pulmonary 
embolism was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA satisfied its duty to notify as to the claim by means of 
April 2003, April 2005, and July 2006 letters from the RO to 
the appellant.  These letters informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, the July 2006 
letter, besides informing the veteran that his appeal had 
been certified to the Board, informed him as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable agency of original jurisdiction.  Because 
complete VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran was not completed prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of his case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private treatment and examination.  Moreover, the 
claims file contains the veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

The Board notes that the veteran, in his February 2003 claim 
and July 2003 notice of disagreement, stated that he had 
received treatment from several private physicians.  The 
veteran stated one physician, C.D., had passed away and that 
he has no way of locating his associated medical records.  
Further, the veteran indicated in a September 2003 statement 
in support of his claim that he contacted a second private 
doctor, M.P., and was told that all medical records older 
than ten years were destroyed.  As such, the Board finds that 
further development is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board notes that the 
veteran is aware that he can obtain and submit any relevant 
evidence in his possession.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Preliminary review of the record

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Legal criteria and analysis

Presumptive service connection

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular 
disease is regarded as a chronic disease.  However, in order 
for the presumption to operate, such disease must become 
manifest or aggravated to a degree of 10 percent or more 
within 1 year from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to 
establish any clinical manifestations of a thrombosis or 
cardiovascular disease within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  
 
Service connection- in general

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  According to 
the law, service connection is warranted if it is shown that 
a veteran has a disability resulting from an injury incurred 
or a disease contracted in service, or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a 
lower extremity venous profile in January 1999 gave a 
positive impression for deep venous thrombosis of the left 
superficial femoral vein and left popliteal vein.  A history 
and physical examination from Simi Valley Hospital, also in 
January 1999, found the veteran to have multiple pulmonary 
emboli.  Based on this evidence, the Board finds a current 
disability and the first element of a service connection 
claim is therefore satisfied.

With respect to an in service incurrence, service medical 
records disclose that, in February 1968, the veteran was 
treated for complaints of pain in the left calf.  Upon 
examination on February 10th, the calf was tender to 
palpation.  However, no swelling or varicosities were noted.  
On February 18th, a follow-up medical record noted that the 
veteran's leg was "OK."  No further recurrence of pain in 
the left calf or similar disease or injury is shown in 
service.  At the December 1968 separation physical 
examination, there were no complaints or findings with 
respect to defects of the left leg.  The Board notes that 
there are no findings in service medical records that are 
attributed to deep venous thrombosis of the left leg or any 
other comparable vascular disorder.

The Board also points out that the evidence of record 
establishes that no medical findings regarding deep venous 
thrombosis or a pulmonary embolism were made until many years 
after the veteran's discharge from active service.  In a 
December 1983 admission record from Holy Cross Hospital the 
veteran was given a diagnosis of deep vein thrombosis, right 
calf.  In this respect, the Board notes that the veteran is 
claim is for entitlement to service connection for deep 
venous thrombosis of his left leg.  The Board will resolve 
doubt in the veteran's favor and consider the 1983 admission 
record as the first post-service finding of deep venous 
thrombosis.  38 U.S.C.A. § 5107(b).  However, the Board 
observes that the lapse of time between service separation 
and the earliest documentation of current disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Therefore, in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
initial demonstration of deep venous thrombosis (or a disease 
comparable therewith) many years after the veteran's 
discharge from service, to be too remote from service to be 
reasonably related to it.  Lastly, the record does not 
contain a competent clinical opinion relating current left 
leg deep venous thrombosis to the veteran's active service.  
Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection.

The veteran himself has expressed his belief that his current 
left leg deep venous thrombosis is causally related to active 
service.  However, the Board notes that the veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence fails to demonstrate that the 
veteran's current left leg deep venous thrombosis was 
incurred during active service nor is there a clinical 
opinion relating it to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for left leg deep venous thrombosis with 
resulting pulmonary embolism is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


